        Case 3:18-cv-02013-HZ          Document 74    Filed 06/24/19   Page 1 of 16




SCOTT A. KRONLAND (Lead Counsel, pro hac vice)
MATTHEW J. MURRAY (pro hac vice)
AMANDA C. LYNCH (pro hac vice)
ALTSHULER BERZON LLP
177 Post Street, Suite 300
San Francisco, CA 94108
Telephone: (415) 421-7151
Facsimile: (415) 362-8064
E-mail: skronland@altber.com
        mmurray@altber.com
        alynch@altber.com

Attorneys for Defendants Oregon AFSCME Council
75 and SEIU Local 503, OPEU

[Additional counsel listed on following page]




                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


 LORIANN ANDERSON, KERRIN FISCUS,                Case No. 3:18-cv-02013-HZ
 KENNETH HILL, RENE LAYTON,
 MICHAEL MILLER, BERNARD PERKINS,
 DENNIS RICHEY, KATHIE SIMMONS,                  UNION DEFENDANTS’ NOTICE OF
 KENT WILES, and MELINDA WILTSE, as              SUBSEQUENT AUTHORITY
 individuals and representatives of the
 respective requested classes,

                   Plaintiffs,
        v.

 SERVICE EMPLOYEES
 INTERNATIONAL UNION (SEIU) LOCAL
 503, OREGON PUBLIC EMPLOYEES
 UNION (OPEU); OREGON AFSCME
 COUNCIL 75, labor organizations; KATY
 COBA, in her official capacity as Director of
 the Oregon Department of Administrative
 Services; JACKSON COUNTY, LANE
 COUNTY, MARION COUNTY,



                   Page i Union Defendants’ Notice of Subsequent Authority
        Case 3:18-cv-02013-HZ      Document 74     Filed 06/24/19    Page 2 of 16




 WALLOWA COUNTY, CITY OF
 PORTLAND, political subdivisions of the
 State of Oregon; WESTERN OREGON
 UNIVERSITY, a public higher educational
 institution; NORTHWEST SENIOR &
 DISABILITY SERVICES, a local
 intergovernmental agency,

                 Defendants.
________________________________________




[Counsel continued from previous page]

MARGARET S. OLNEY, OSB No. 881359 (Local Counsel)
BENNETT HARTMAN MORRIS & KAPLAN, LLP
210 SW Morrison Street, Suite 500
Portland, OR 97204-3149
Telephone: (503) 227-4600
Facsimile: (503) 248-6800
E-mail: olneym@bennetthartman.com

Attorney for Defendant Oregon AFSCME Council 75

JAMES S. COON, OSB No. 771450 (Local Counsel)
THOMAS, COON, NEWTON & FROST
820 SW Second Ave., Suite 200
Portland, OR 97204
Telephone: (503) 228-5222
Facsimile: (503) 273-9175
E-mail: jcoon@tcnf.legal

Attorney for Defendant SEIU Local 503, OPEU




                 Page ii Union Defendants’ Notice of Subsequent Authority
         Case 3:18-cv-02013-HZ        Document 74       Filed 06/24/19     Page 3 of 16




        Defendants Oregon AFSCME Council 75 and SEIU Local 503, OPEU respectfully give

notice of (1) the Order Granting Motion to Dismiss for Lack of Jurisdiction and Granting

Intervenors’ and Defendants’ Motions of Summary Judgment in Mark R. Smith v. Kate Bieker, et

al., Case No. 18-cv-05472-VC, 2019 WL 2476679 (N.D. Cal. June 13, 2019) (attached hereto as

Exhibit A), and (2) the Order Regarding Motion for Preliminary Injunction in Cara

O’Callaghan, et al. v. Regents of the University of California, et al., Case No. 2:19-cv-02289-

JVS-DFM, Dkt. 51 (C.D. Cal. June 10, 2019) (attached hereto as Exhibit B). These Orders are

relevant to the Union Defendants’ pending Motion to Dismiss (Dkt. 24), and the other

Defendants’ joinders in that motion (Dkts. 28, 29, 38, 39, 51, 52). The Orders each address

claims under 42 U.S.C. §1983 challenging the deduction of union dues based on union

membership and one-year dues deduction authorization agreements signed before Janus v.

AFSCME, Council 31, 138 S.Ct. 2448 (June 27, 2018). The same legal issues are presented in

this case.

DATED: June 24, 2019                         Respectfully submitted,

                                             By: /s/ Matthew J. Murray
                                             Scott A. Kronland (pro hac vice)
                                             Matthew J. Murray (pro hac vice)
                                             Amanda C. Lynch (pro hac vice)
                                             Altshuler Berzon LLP

                                             Attorneys for Defendants Oregon AFSCME Council
                                             75 and SEIU Local 503, OPEU

                                             Margaret S. Olney
                                             Bennet Hartman Morris & Kaplan, LLP

                                             Attorney for Defendant Oregon AFSCME Council 75

                                             James S. Coon
                                             Thomas, Coon, Newton & Frost

                                             Attorney for Defendant SEIU Local 503, OPEU




                   Page 1 Union Defendants’ Notice of Subsequent Authority
Case 3:18-cv-02013-HZ   Document 74   Filed 06/24/19   Page 4 of 16




                  EXHIBIT AA
              Case 3:18-cv-02013-HZ              Document 74         Filed 06/24/19        Page 5 of 16
Smith v. Bieker, Slip Copy (2019)


                                                               agency shop arrangements that required employees who
                                                               opted not to join the union to nonetheless pay a service
                  2019 WL 2476679
                                                               fee. Smith’s lawsuit, however, stems from his commitment
    Only the Westlaw citation is currently available.
                                                               to pay membership dues, not from his public employer’s
     United States District Court, N.D. California.
                                                               enforcement of a now-unconstitutional agency shop
               Mark R. SMITH, Plaintiff,                       arrangement.
                          v.
            Kate BIEKER, et al., Defendants.                   And in any event the claim would be moot because neither
                                                               the State nor the Superior Court plans to enforce section
                 Case No. 18-cv-05472-VC                       71623.5 in the wake of Janus v. American Federation
                             |                                 of State, City, & Municipal Employees, Council 31,
                    Signed 06/13/2019                          138 S. Ct. 2448 (2018). Everyone acknowledges the
                                                               statute is no longer constitutional. The day Janus was
Attorneys and Law Firms                                        handed down, the General Counsel of the State’s Public
                                                               Employment Relations Board announced that the Board
W. James Young, c/o National Right to Work Legal
                                                               would no longer enforce any statutes that require non-
Defense Foundation, Inc., Springfield, VA, for Plaintiff.
                                                               union members to pay agency fees (this decision was later
Ivan O'Neill Delventhal, Justin Otto Sceva, Steve Cikes,       officially adopted by the Board on October 11, 2018).
Sloan Sakai Yeung & Wong LLP, Berkeley, CA, for                See De La Torre Declaration ¶¶ 3-7, Dkt. No. 65-3.
Defendant Kate Bieker.                                         The next day, Smith’s employer also announced it would
                                                               no longer deduct agency fees. See Stone Declaration ¶
Jacob Raffel Karabell, April Heather Pullium, Bredhoff         11, Ex. A, Dkt. Nos. 52, 52-1. Because the State and
and Kaiser, PLLC, Washington, DC, Andrew H. Baker,             the defendants stopped enforcing the provision before
Beeson Tayer & Bodine, APC, Oakland, CA, for                   this lawsuit was filed in September 2018, there is no
Defendant AFSCME Local 2700.                                   need to entertain Smith’s argument that the voluntary
                                                               cessation doctrine governs. See Sze v. I.N.S., 153 F.3d
                                                               1005, 1008 (9th Cir. 1998) (“For the exception to apply ...
 ORDER GRANTING MOTION TO DISMISS FOR                          the [defendant’s] voluntary cessation ‘must have arisen
  LACK OF JURISDICTION AND GRANTING                            because of the litigation.’ ”) (quoting Public Utilities
    INTERVENOR'S AND DEFENDANTS'                               Comm'n v. F.E.R.C., 100 F.3d 1451, 1460 (9th Cir. 1996)
   MOTIONS FOR SUMMARY JUDGMENT                                (emphasis in original)). Regardless, enforcement of the
                                                               provision is not reasonably expected to recur, for the
                                                               reasons stated in Danielson v. Inslee, 345 F. Supp. 3d 1336,
             Re: Dkt. Nos. 50, 62, 63, 64, 65                  1338-40 (W.D. Wash. 2018). See also Bermudez v. Service
                                                               Employees Int'l Union, Local 521, No. 18-CV-04312-VC,
VINCE CHHABRIA, United States District Judge
                                                               2019 WL 1615414, at *1 (N.D. Cal. Apr. 16, 2019); Carey
 *1 Bieker’s motion to dismiss for lack of jurisdiction        v. Inslee, 364 F. Supp. 3d 1220, 1225-27 (W.D. Wash.
is granted, and the defendants' and intervenor’s motions       2019); Cook v. Brown, 364 F. Supp. 3d 1184, 1187-90 (D.
for summary judgment are granted. Smith’s motion for           Or. 2019).
summary judgment is denied.
                                                               2. Smith’s constitutional challenge to the California
1. Smith does not have standing to seek a declaratory          statutes that were amended by Senate Bill 866 is also
judgment regarding the constitutionality of California         moot, for the reasons given in Babb v. California
Government Code Section 71632.5, and even if he did, the       Teachers Association, No. 8:18-cv-00994-JLS-DFM, 2019
claim would be moot.                                           WL 2022222, at *17 (C.D. Cal. May 8, 2019). As of
                                                               November 30, 2018, by operation of the membership
There is no standing because section 71632.5 was not           agreement between Smith and the union, the Superior
enforced against Smith at any time relevant to this lawsuit.   Court no longer deducts dues from Smith’s paycheck.
That provision permitted state trial courts to establish       Again, the voluntary cessation doctrine does not apply



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      1
               Case 3:18-cv-02013-HZ                 Document 74           Filed 06/24/19          Page 6 of 16
Smith v. Bieker, Slip Copy (2019)



because the Superior Court stopped deducting fees by                 changes in intervening law – even constitutional law – do
                                                                     not invalidate a contract. See Brady v. United States, 397
operation of the contract, not because it was responding
                                                                     U.S. 742, 757 (1970); Dingle v. Stevenson, 840 F.3d 171,
to Smith’s litigation. Cf. ACLU of Massachusetts v. U.S.
                                                                     174-76 (4th Cir. 2016).
Conference of Catholic Bishops, 705 F.3d 44, 55 (1st
Cir. 2013) (concluding that expiration of contract by its
                                                                     c) Smith also argues that the membership agreement was
own terms is not voluntary cessation). And in any event,
                                                                     invalid at its inception because at the time he joined, a
enforcement of the provision is not reasonably likely to
                                                                     union representative encouraged him to sign up, saying
start up again.
                                                                     the benefits of joining outweighed the discount he would
                                                                     get by declining membership and instead paying agency
 *2 3. As a matter of law, Smith is not entitled to a
                                                                     fees. See Smith Deposition at 41, Dkt. No. 62-6. On its
refund of the dues that were deducted from his paychecks
                                                                     face and as a matter of law, the representative’s statement
from July 2018 (when he resigned) through November
                                                                     – as described by Smith – doesn't amount to an improper
2018. Assuming for argument’s sake only that the union’s
                                                                     threat, fraud, or duress. See Int'l Technologies Consultants,
conduct could be “state action” for purposes of a section
                                                                     Inc. v. Pilkington PLC, 137 F.3d 1382, 1390 (9th Cir.
1983 claim, 1 Smith’s constitutional rights were not
                                                                     1998); Restatement (Second) of Contracts § 175 (1981).
violated by the union’s insistence on continuing to collect
dues from him for a few more months after he resigned.
                                                                     d) Smith argues that the union gave up its right to
The continued collection of dues until the next revocation
                                                                     enforce the contract in 2018 because previously, between
period (which in this case was November 30, 2018) was
                                                                     September 2016 and July 2017, it had declined to enforce
authorized by Smith’s membership agreement. None of
                                                                     the agreement against him. To argue that the union’s
Smith’s four arguments for getting out of this contractual
                                                                     inaction in the face of Smith’s past breach constitutes
obligation creates a genuine issue of fact:
                                                                     a waiver of its rights to enforce the contract, Smith
                                                                     would have to show that he detrimentally relied on the
1      But see Belgau v. Inslee, 359 F. Supp. 3d 1000, 1012-15       acquiescence. See 13 Williston on Contracts § 39:35 (4th
       (W.D. Wash. 2019).                                            ed.). He doesn't present evidence of any such reliance. He
a) Smith contends that Janus entitles him to elect to                rejoined the union in July 2017 knowing that he would
stop paying dues to the union at the drop of a hat. But              have to pay the full dues amount to receive the union’s
Janus did not concern the relationship of unions and                 benefits. And when he re-resigned the union in July 2018,
members; it concerned the relationship of unions and                 he did so in reaction to the rights he thought Janus gave
non-members. Besides, “the First Amendment does not                  him. See Smith Deposition at 13, Dkt. No. 63-3. Smith
confer ... a constitutional right to disregard promises that         provides no evidence that the union’s alleged acquiescence
would otherwise be enforced under state law.” Cohen v.               to his past breach caused him to believe he could quit at
Cowles Media Co., 501 U.S. 663, 672 (1991); see also Fisk            any time, contrary to the membership agreement’s terms,
v. Inslee, 759 F. App'x 632, 633 (9th Cir. 2019); Belgau, 359        without consequences.
F. Supp. 3d at 1009.
                                                                     IT IS SO ORDERED.
b) Smith argues that even if Janus doesn't automatically
undo the membership agreement, the agreement was
                                                                     All Citations
invalid at its inception because Smith couldn't have
knowingly waived a right that he didn't yet have (namely,            Slip Copy, 2019 WL 2476679
the right to avoid paying union fees as a non-member). But

End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Case 3:18-cv-02013-HZ   Document 74   Filed 06/24/19   Page 7 of 16
           Case 3:18-cv-02013-HZ Document 74 Filed 06/24/19 Page 8 of 16
  Case 2:19-cv-02289-JVS-DFM Document 51 Filed 06/10/19 Page 1 of 9 Page ID #:374

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-02289JVS(DFMx)                                      Date   June 10, 2019

 Title             Cara O’Callaghan, et al. v. Regents of the University of California, et al.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                        Not Present
                         Deputy Clerk                                      Court Reporter
                Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                          Not Present                                        Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion for Preliminary Injunction

      The Court, having been informed by the parties in this action that they submit
on the Court’s tentative ruling previously issued, hereby rules in accordance with
the tentative ruling as follows:

      Plaintiffs Cara O’Callaghan (“O’Callaghan”) and Jenée Misraje (“Misraje”)
(together—“Plaintiffs”) filed a motion for a preliminary injunction against Defendants
the Regents of the University of California (the “Regents”), Teamsters Local 2010 (the
“Union”) and Xavier Becerra, in his official capacity as Attorney General of California
(the “Attorney General”) (together—“Defendants”). (Mot., Dkt. No. 26-1.) The
Regents, the Union, and the Attorney General each filed oppositions. (Opp’ns, Dkt. Nos.
34, 38, 41.) Plaintiffs replied. (Reply, Dkt. No. 46.)

         For the following reasons the Court denies the motion for a preliminary injunction.


                                                    I. BACKGROUND

       O’Callaghan is the finance manager of the Sport Club program, employed by the
University of California, Santa Barbara (“UCSB”). (Complaint, Dkt. No. 1 ¶ 7.)
O’Callaghan was employed by UCSB from 2000 to 2004 and has been continuously
employed by UCSB since August 2009. (Id. ¶ 14.) When O’Callaghan began her
employment again with UCSB in 2009, she did not join the Union, but did pay agency
fees to the Union. (Id. ¶ 15.)


CV-90 (06/04)                                             1 - GENERAL
                                               CIVIL MINUTES                                           Page 1 of 9
           Case 3:18-cv-02013-HZ Document 74 Filed 06/24/19 Page 9 of 16
  Case 2:19-cv-02289-JVS-DFM Document 51 Filed 06/10/19 Page 2 of 9 Page ID #:375

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02289JVS(DFMx)                                Date   June 10, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.

       On May 31, 2018, O’Callaghan signed an application joining the Union and
authorizing it to deduct union dues from her paycheck after a Union representative came
to her workplace. (Id. ¶ 16.) The Union representative did not inform her that a decision
was pending in the Supreme Court in Janus v. Am. Fed’n of State, Cty., & Mun.
Employees, Council 31, 138 S. Ct. 2448 (2018). (Id.)

      On June 27, 2018, the Supreme Court held that agency fees violated “the free
speech rights of [non-union] members by compelling them to subsidize private speech on
matters of substantial public concern.” Id. at 2460.

       On July 25, 2018, after learning of the Janus decision, O’Callaghan sent a
resignation letter to the Union. (Complaint, Dkt. No. 1 ¶ 17.) The same day, she also
sent a letter to UCSB requesting that it stop deducting union dues from her paycheck.
(Id.) The Union responded that she was free to resign her membership, but that the
payroll deductions would continue until she gave notice pursuant to the terms of the
Union’s collective bargaining agreement with UCSB. (Id. ¶ 18.) The terms provide that
she could not provide such notice until March 31, 2022. (Id. ¶ 19.)

      On October 16, 2018, Liberty Justice Center sent a letter to UCSB demanding that
it immediately stop deducting union dues from O’Callaghan’s paycheck. (Id. ¶ 20.) On
October 24, 2018, UCSB referred the Liberty Justice Center letter to the Union via e-
mail. (Id. ¶ 21.) On November 9, 2018, the Union confirmed to UCSB via e-mail that it
should continue to deduct union dues from O’Callaghan’s paycheck. (Id. ¶ 22.) On
November 29, 2018, UCSB sent a letter to Liberty Justice Center stating that it would
continue to deduct union dues from O’Callaghan’s paycheck. (Id. ¶ 23.) The Regents
continue to deduct the dues of approximately $41.00 per month. (Id. ¶ 24.)

     Misraje is an administrative assistant in the Geography Department at the
University of California, Los Angeles (“UCLA”), where she has been employed since
May 2015. (Id. ¶¶ 8, 25.) On July 27, 2015, Misraje signed an application joining the
Union and authorizing it to deduct dues from her paycheck. (Id. ¶ 26.)

       On August 8, 2018, Misraje sent a letter to the Union requesting to withdraw her
union membership. (Id. ¶ 27.) On August 9, 2018, the Union responded to Misraje via e-
mail that she would be dropped as a full member of the Union, but that she could only

CV-90 (06/04)                                      2 - GENERAL
                                        CIVIL MINUTES                                        Page 2 of 9
          Case 3:18-cv-02013-HZ Document 74 Filed 06/24/19 Page 10 of 16
  Case 2:19-cv-02289-JVS-DFM Document 51 Filed 06/10/19 Page 3 of 9 Page ID #:376

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02289JVS(DFMx)                                Date   June 10, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.

end the deduction of union dues from her paycheck during a particular time window. (Id.
¶ 28.)

        On August 27, 2018, Misraje sent an e-mail to the Union, requesting that it
immediately terminate her union membership and stop deducting union dues from her
paycheck. (Id. ¶ 29.) She likewise sent an email to UCLA requesting that it stop
deducting union dues from her paycheck. (Id.) UCLA responded the same day saying
that it could not grant her request because all such requests must come through the Union
under California law. (Id. ¶ 30.) The Union repeated its response that Misraje was no
longer a Union member but could not end deduction of her union dues at that time. (Id. ¶
31.) Misraje again made similar requests to both the Union and UCLA and received
similar responses between October 11, 2018 and December 7, 2018. (Id. ¶¶ 32-3.)
According to the terms of the union application that Misraje signed, notice must be sent
to both the Union and UCLA at least sixty days but not more than seventy-five days
before the anniversary date of the signed agreement. (Id. ¶ 40.) The Regents continue to
deduct approximately $53.00 per month of Misraje’s paychecks for union dues. (Id. ¶
41.)

      Plaintiffs brought suit against Defendants under 42 U.S.C. § 1983 and 28 U.S.C. §
2201(a) seeking declaratory relief, injunctive relief, and damages for dues previously
deducted from their paychecks. (Id. ¶ 6.)

       Plaintiffs seek a preliminary injunction that would enjoin: (1) the Union to end
their membership, to stop directing the Regents to deduct union dues from Plaintiffs’
paychecks, and to stop accepting the dues; (2) the Regents from deducting union dues
from Plaintiffs paychecks; (3) the Attorney General from enforcing Cal. Gov’t Code §§
1157.12, 3513(I), 3515, 3515.5, 3583, and all other provisions of California law that
require Plaintiffs to wait until a specified window of time to stop the deduction of union
dues from their paychecks without their affirmative consent; (4) the Union from acting as
Plaintiffs’ exclusive representative in bargaining negotiations with their employer, the
University of California (“UC”) system; (5) the Regents from recognizing the Union as
the exclusive representative of Plaintiffs for collective bargaining purposes; and (6) the
Attorney General from enforcing Cal. Gov’t Code §§ 3570, 3571.1(e), 3574, 3578, and
all other provisions of California law that provide for exclusive representation of
employees who do not affirmatively consent to union membership. (Not., Dkt. No. 26 at
2.)
CV-90 (06/04)                                      3 - GENERAL
                                        CIVIL MINUTES                                        Page 3 of 9
          Case 3:18-cv-02013-HZ Document 74 Filed 06/24/19 Page 11 of 16
  Case 2:19-cv-02289-JVS-DFM Document 51 Filed 06/10/19 Page 4 of 9 Page ID #:377

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02289JVS(DFMx)                                Date   June 10, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.


                                      II. LEGAL STANDARD

       On an application for a preliminary injunction, the plaintiff has the burden to
establish that (1) she is likely to succeed on the merits, (2) she is likely to suffer
irreparable harm if the preliminary relief is not granted, (3) the balance of equities favors
the plaintiff, and (4) the injunction is in the public interest. Winter v. Natural Res. Def.
Council, Inc., 555 U.S. 5, 20 (2008).

       In the Ninth Circuit, the Winter factors may be evaluated on a sliding scale:
“serious questions going to the merits, and a balance of hardships that tips sharply toward
the plaintiff can support issuance of a preliminary injunction, so long as the plaintiff also
shows that there is a likelihood of irreparable injury and that the injunction is in the
public interest.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134–35 (9th
Cir. 2011). Moreover, in the Ninth Circuit Plaintiff may meet this burden if he
“demonstrates either a combination of probable success on the merits and the possibility
of irreparable injury or that serious questions are raised and the balance of hardships tips
sharply in his favor.” Johnson v. California State Bd. of Accountancy, 72 F.3d 1427,
1429 (9th Cir. 1995) (internal quotations and citation omitted) (emphasis in original).
“To reach this sliding scale analysis, however, a moving party must, at an ‘irreducible
minimum,’ demonstrate some chance of success on the merits.” Global Horizons, Inc. v.
U.S. Dep’t of Labor, 510 F.3d 1054, 1058 (9th Cir. 2007) (citing Arcamuzi v. Cont’l Air
Lines, Inc., 819 F.2d 935, 937 (9th Cir. 1987)).

                                         III. DISCUSSION

A.       Likelihood of Success on the Merits

         1.      Dues Deductions

      Plaintiffs argue that they are likely to succeed on the merits of their claim that
continued deduction of union dues violates their First Amendment rights in light of the
Supreme Court’s decision in Janus, which held that States and public-sector unions may
no longer extract agency fees from nonconsenting employees. Janus, 138 S. Ct. at 2486.
But Janus limits its holding to situations in which employees have not consented to
deductions:
CV-90 (06/04)                                      4 - GENERAL
                                        CIVIL MINUTES                                        Page 4 of 9
         Case 3:18-cv-02013-HZ Document 74 Filed 06/24/19 Page 12 of 16
 Case 2:19-cv-02289-JVS-DFM Document 51 Filed 06/10/19 Page 5 of 9 Page ID #:378

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.     SACV 19-02289JVS(DFMx)                                            Date    June 10, 2019

 Title        Cara O’Callaghan, et al. v. Regents of the University of California, et al.

                Neither an agency fee nor any other payment to the union may be
                deducted from a nonmember’s wages, nor may any other attempt
                be made to collect such a payment, unless the employee
                affirmatively consents to pay. By agreeing to pay, nonmembers
                are waiving their First Amendment rights, and such a waiver
                cannot be presumed. Rather, to be effective, the waiver must be
                freely given and shown by “clear and compelling” evidence.
                Unless employees clearly and affirmatively consent before any
                money is taken from them, this standard cannot be met.

Id. (citations omitted) (emphasis added). Since Plaintiffs affirmatively agreed to the
terms of union membership, including the terms regarding dues deductions, they have not
met their burden of demonstrating a likelihood of success in proving that the continued
deductions violate their First Amendment rights. Plaintiffs argue that their consent to
dues deductions was not “freely given” “[b]ecause the right not to pay fees or dues to a
union had not been announced by the Supreme Court,” “they were not given the option to
pay nothing to the union,” and they thus “could not have known that they were waiving
that constitutional right.” (Mot., Dkt. No. 26-1 at 1; Reply, Dkt. No. 46 at 3.) But, as the
Union points out, nothing in Janus’s holding requires unions to cease deductions for
individuals who have affirmatively chosen to become union members and accept the
terms of a contract that may limit their ability to revoke authorized dues-deductions in
exchange for union membership rights, such as voting, merely because they later decide
to resign membership. (Opp’n, Dkt. No. 34 at 9.) See Belgau v. Inslee, No. 18-5620
RJB, 2018 WL 4931602, at *5 (W.D. Wash. Oct. 11, 2018) (“Plaintiffs’ assertions that
they didn’t knowingly give up their First Amendment rights before Janus rings hollow.
Janus says nothing about people [who] join a Union, agree to pay dues, and then later
change their mind about paying union dues.”). Thus, Plaintiffs are unlikely to succeed on
the merits of this claim.1

       As for Plaintiffs’ request injunctive relief for the Union to end their membership,
that request is moot since the Union has already ended the membership of both Plaintiffs.
(Rabinowitz Decl., Dkt No. 34-1 ¶¶ 11-12.)
         1
           Because Plaintiffs’ request for injunctive relief against the Attorney General and the Regents
involves enjoining them from enforcing California law that allows these continued deductions that they
consented to via their application for union membership, Plaintiffs’ likelihood of success for such relief
is likewise minimal.
CV-90 (06/04)                                          5 - GENERAL
                                            CIVIL MINUTES                                            Page 5 of 9
          Case 3:18-cv-02013-HZ Document 74 Filed 06/24/19 Page 13 of 16
  Case 2:19-cv-02289-JVS-DFM Document 51 Filed 06/10/19 Page 6 of 9 Page ID #:379




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02289JVS(DFMx)                                    Date   June 10, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.


         2.      Exclusive Representation

       California’s Higher Education Employment Relations Act (“HEERA”) provides
for a system of exclusive representative collective bargaining in which the majority of
employees in a bargaining unit may select a union representative to negotiate and
administer a single collective bargaining agreement to cover the entire unit. See Cal.
Gov’t. Code §§ 3560 et seq.

       Plaintiffs argue that “it is a violation of the First Amendment to force citizens to
associate with organization or causes with which they do not wish to associate” and that
California law allowing the Union to act as the exclusive representative of Plaintiffs
“abridges their rights of speech and association.” (Mot., Dkt. No. 26-1 at 1.) They
suggest that Janus recognized that a union’s exclusive representation restricts First
Amendment rights and that the “First Amendment should not countenance such a
restriction.” (Mot., Dkt. No. 26-1 at 9.) See Janus, 138 S. Ct. at 2460 (“Designating a
union as the employees’ exclusive representative substantially restricts the rights of
individual employees. Among other things, this designation means that individual
employees may not be represented by any agent other than the designated union; nor may
individual employees negotiate directly with their employer.”).

         The Court disagrees. The Supreme Court in Janus stated:

                 We readily acknowledge, as Pickering did, that “the State has
                 interests as an employer in regulating the speech of its employees
                 that differ significantly from those it possesses in connection with
                 regulation of the speech of the citizenry in general.” . . . It is also
                 not disputed that the State may require that a union serve as
                 exclusive bargaining agent for its employees—itself a significant
                 impingement on associational freedoms that would not be
                 tolerated in other contexts. We simply draw the line at allowing
                 the government to go further still and require all employees to
                 support the union irrespective of whether they share its views.

CV-90 (06/04)                                       6 - GENERAL
                                         CIVIL MINUTES                                           Page 6 of 9
          Case 3:18-cv-02013-HZ Document 74 Filed 06/24/19 Page 14 of 16
  Case 2:19-cv-02289-JVS-DFM Document 51 Filed 06/10/19 Page 7 of 9 Page ID #:380




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02289JVS(DFMx)                                Date   June 10, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.

138 S. Ct. at 2477–78 (2018) (citations omitted). Janus makes clear that the a state
interest in “labor peace” does not require both that a union be an exclusive representative
of all employees and the payment of agency fees by nonmembers. Id. at 2480. Rather,
Janus’s statement that “designation of a union as exclusive representative and the
imposition of agency fees are not inextricably linked” suggests that a state interest can
still justify a union acting as an exclusive representative for members and nonmembers
alike. Id. See Minnesota State Bd. for Cmty. Colleges v. Knight, 465 U.S. 271, 288, 104
S. Ct. 1058, 1068 (1984) (“Appellees’ speech and associational rights, however, have not
been infringed by Minnesota’s restriction of participation in ‘meet and confer’ sessions to
the faculty’s exclusive representative. The state has in no way restrained appellees’
freedom to speak on any education-related issue or their freedom to associate or not to
associate with whom they please, including the exclusive representative.”); Mentele v.
Inslee, 916 F.3d 783, 789 (9th Cir. 2019) (“Janus’s reference to infringement caused by
exclusive union representation, even in the context of its broader discussion of Abood
and the Court’s long history of relying on labor peace to justify certain provisions in
collective bargaining agreements, is not an indication that the Court intended to revise the
analytical underpinnings of Knight or otherwise reset the longstanding rules governing
the permissibility of mandatory exclusive representation.”). Because both Supreme Court
and Ninth Circuit precedent have “specifically acknowledged that exclusive
representation is constitutionally permissible,” the Court finds that Plaintiffs are unlikely
to succeed on their claim and do not pose serious questions going to the merits of their
claim that exclusive representation by the Union violates their First Amendment rights.
Mentele, 916 F.3d at 791. Because the Court finds that Plaintiffs cannot show that
serious questions are raised as to the merits, the Court need not decide whether the
balance of hardships tips in their favor. See Johnson, 72 F.3d at 1429.

B.       Irreparable Harm

       Plaintiffs argue that they will be irreparably harmed in the absence of a preliminary
injunction because union dues are being “deducted from their paychecks against their will
to go towards union advocacy they do not support” and “the Union is “misrepresent[ing]
their views in its negotiations with [the Regents].” (Mot., Dkt. No. 26-1 at 3.)


CV-90 (06/04)                                      7 - GENERAL
                                        CIVIL MINUTES                                        Page 7 of 9
          Case 3:18-cv-02013-HZ Document 74 Filed 06/24/19 Page 15 of 16
  Case 2:19-cv-02289-JVS-DFM Document 51 Filed 06/10/19 Page 8 of 9 Page ID #:381




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02289JVS(DFMx)                                Date   June 10, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.

       The Court disagrees. Even if Plaintiffs were to prevail on the merits, they would
be able to recover the money for their dues deductions. As the Union points out, “the
Union’s escrow of all fees that have been deducted, or will be deducted through the date
when Plaintiffs’ payroll-deduction authorizations will terminate, from Plaintiffs’
paychecks since their resignation from Union membership eliminates any conceivable
First Amendment harm that could be irreparable” because “there is no immediate risk that
any of Plaintiffs’ money will be used to subsidize the Union’s speech.” (Opp’n, Dkt. No.
34; Naterman Decl., Dk. No. 34-3 ¶¶ 3-4.) See Belgau, No. 18-5620 RJB, 2018 WL
4931602, at *6 (“Plaintiffs have failed to show that they will suffer irreparable harm in
the absence of preliminary relief [because] the Union states that it has, and will continue,
to escrow all dues in an interest bearing account until this litigation is resolved and will
not use the dues for any Union activity.”). Accordingly, the Court finds that the Plaintiffs
have not shown that they will be irreparably harmed absent a preliminary injunction.

C.       Balance of Equities and Public Interest

       Plaintiffs also fail to show that the balance of equities or the public interest favors a
preliminary injunction because the Union’s escrow of Plaintiffs’ dues preserves the status
quo while the litigation proceeds and the public interest favors enforcement of private
contracts. See id. (quoting Steele v. Drummond, 275 U.S. 199, 205 (1927) (“[I]t is a
matter of great public concern that freedom of contract be not lightly interfered with.”).
Because the Plaintiffs have not met their burden of showing that the Winter factors weigh
in their favor, the Court denies the motion for a preliminary injunction.

                                         IV. CONCLUSION

      For the foregoing reasons, the Court denies Plaintiffs’ motion for a preliminary
injunction. Because the Court determines that Plaintiffs’ request fails on the merits, it
does not address the Attorney General’s arguments regarding state action nor the
Regents’ arguments regarding the Eleventh Amendment.


                 IT IS SO ORDERED.

CV-90 (06/04)                                      8 - GENERAL
                                        CIVIL MINUTES                                        Page 8 of 9
          Case 3:18-cv-02013-HZ Document 74 Filed 06/24/19 Page 16 of 16
  Case 2:19-cv-02289-JVS-DFM Document 51 Filed 06/10/19 Page 9 of 9 Page ID #:382




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02289JVS(DFMx)                                        Date     June 10, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.




                                                                                               :         0

                                                       Initials of Preparer      lmb




CV-90 (06/04)                                      9 - GENERAL
                                        CIVIL MINUTES                                                  Page 9 of 9
